PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Edward G. Sloane April 21, 2009 Chief Financial Officer and Treasurer (740) 373-3155 PEOPLES BANCORP INC. ANNOUNCES FIRST QUARTER RESULTS MARIETTA, Ohio - Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) today announced first quarter 2009 net income of $4.2 million compared to $5.6 million earned in the first quarter of 2008, as improvements in net interest income were more than offset by an increased provision for loan losses.Diluted earnings per common share were $0.37 and $0.55 for the three months ended March 31, 2009 and 2008, respectively, which include the impact of preferred dividends on net income available to common shareholders. “We are pleased with first quarter results considering the extremely challenging market conditions and economic uncertainty,” said Mark F. Bradley, President and Chief Executive Officer.“Like many financial institutions, first quarter provision for loan losses and charge-offs, although lower than recent quarters, remained at higher than historical levels, due to the continued adverse affects of a recessionary economy on real estate values and some of our commercial borrowers.We remain diligent in dealing with the credit issues within our loan portfolio and are encouraged by some stability in nonperforming asset levels during the first quarter.” Bradley continued, “Despite the tough conditions, we made positive progress in several key areas, including increased net interest income, deposit growth and reductions in wholesale borrowings.We also strengthened the capital positions of both Peoples and Peoples Bank and successfully contained operating costs, with first quarter expense growth mostly isolated to increased FDIC insurance premiums and higher costs associated with under performing loans.Mortgage banking activity increased significantly, generating additional first quarter non-interest revenue, while other consumer lending showed steady growth.” On January 30, 2009, Peoples received $39 million of equity capital from the U.S.
